Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action for the 16/667358 application is in response to the communications filed February 04, 2022.
Claims 1, 5, 7, 11, 15, 17 and 20 were amended February 04, 2022.
Claims 6 and 16 were cancelled February 04, 2022. 
Claims 1-5, 7-14 and 17-20 are currently pending and considered below. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5, 7-14 and 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
As per claim 1, 
Step 1: The claim recites subject matter within a statutory category as a process.
Step 2A Prong 1: The claim recites subject matter that is directed to an abstract idea, law of nature, or natural phenomenon with the steps of receiving compliance rules for a medical device, wherein the compliance rules specify parameters for medical device efficacy, receiving at least one data dictionary for a patient data source and medical device characteristics data for the medical device, determining, based on the compliance rules and the at least one data dictionary, critical fields of patient data and medical device characteristics data for demonstrating medical device efficacy in accordance with the compliance rules; determining, based on the critical fields, one or more patient population data subsets for a plurality of patients from a patient population data set, and selecting a population segment from the one or more patient population data sets to populate an electronic case report form (eCRF) study build, wherein selecting the population segment comprises determining, for a specific adverse event type, the population segment based on at least one threshold for population segments per compliance rule and critical field. These steps, as drafted, under the broadest reasonable interpretation are directed to:
certain methods of organizing human activity (e.g., fundamental economic principles or practices including: hedging; insurance; mitigating risk; etc., commercial or legal interactions including: agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations; etc., managing personal behavior or relationships or interactions between people including: social activities; teaching; following rules or instructions; etc.) but for recitation of generic computer components. That is, other than reciting steps as performed by the generic computer components, nothing in the claim element precludes the step from being directed to certain methods of organizing human activity.  For example, but for the additional element(s) of “in a data processing system comprising a processor and a memory, the memory comprising instructions which are executed by the processor to cause the processor to implement an automated medical device regulation risk analysis (MDRRA) engine”, “by the automated MDRRA engine”, “automatically”, “by a field orchestration engine of the automated MDRRA engine”, “by a rules and fields analysis engine of the automated MDRRA engine” and “automatically populating, by an eCRF generation engine of the automated MDRRA engine, fields of the eCRF with data from the population data sets corresponding to the selected population segment”, a method, in a data processing system comprising a processor and a memory, the memory comprising instructions which are executed by the processor to cause the processor to implement an automated medical device regulation risk analysis (MDRRA) engine, wherein the method comprises: receiving, by the automated MDRRA engine, compliance rules for a medical device, wherein the compliance rules specify parameters for medical device efficacy; receiving, by the automated MDRRA engine, at least one data dictionary for a patient data source and medical device characteristics data for the medical device; automatically determining, by a field orchestration engine of the automated MDRRA engine, based on the compliance rules and the at least one data dictionary, critical fields of patient data and medical device characteristics data for demonstrating medical device efficacy in accordance with the compliance rules; automatically determining, by a rules and fields analysis engine of the automated MDRRA engine, based on the critical fields, one or more patient population data subsets for a plurality of patients from a patient population data set; automatically selecting, by the rules and fields analysis engine of the automated MDRRA engine, a population segment from the one or more patient population data sets to populate an electronic case report form (eCRF) study build; and automatically populating, by an eCRF generation engine of the automated MDRRA engine, fields of the eCRF with data from the population data sets corresponding to the selected population segment, wherein selecting the population segment comprises determining, for a specific adverse event type, the population segment based on at least one threshold for population segments per compliance rule and critical field in the context of this claim encompasses a certain method of organizing human activity, namely mitigating risk. If a claim limitation, under its broadest reasonable interpretation, covers at least the recited methods of organizing human activity above, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. See MPEP 2106.04(a).
Step 2A Prong 2: The claim does not recite additional elements that integrate the judicial exception into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
add insignificant extra-solution activity to the abstract idea, see MPEP 2106.05(g), such as: 
“automatically populating, by an eCRF generation engine of the automated MDRRA engine, fields of the eCRF with data from the population data sets corresponding to the selected population segment” which corresponds to mere data gathering and/or output. 
generally link the abstract idea to a particular technological environment or field of use, see MPEP 2106.05(h), such as “in a data processing system comprising a processor and a memory, the memory comprising instructions which are executed by the processor to cause the processor to implement an automated medical device regulation risk analysis (MDRRA) engine”, “by the automated MDRRA engine”, “automatically”, “by a field orchestration engine of the automated MDRRA engine”, and “by a rules and fields analysis engine of the automated MDRRA engine”. 
Step 2B: The claim does not recite additional elements that amount to significantly more than the judicial exception. 
As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields such as:
computer functions that have been identified by the courts as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity, see MPEP 2106.05(d)(II), such as: 
“automatically populating, by an eCRF generation engine of the automated MDRRA engine, fields of the eCRF with data from the population data sets corresponding to the selected population segment” which corresponds to storing and retrieving information in memory. 
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields. 
As per claim 2, 
Claim 2 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 2 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“wherein receiving the at least one data dictionary further comprises mapping …,a data dictionary for a patient data source, and medical device characteristics of a medical device, to common schema fields of a common schema” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea. 
“by the field orchestrator engine of the automated MDRRA engine” further defines an additional element that was insufficient to provide a practical application and/or significantly more. The claim with this further defining limitation still corresponds to generally linking the abstract idea to a particular technological environment or field of use.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 3, 
Claim 3 depends from claim 2 and inherits all the limitations of the claim from which it depends. Claim 3 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“wherein…determining critical fields of patient data and medical device characteristics data for demonstrating medical device efficacy in accordance with the compliance rules further comprises analyzing…the compliance rules and the common schema fields for congruence to produce rules metric data and critical fields data, wherein the rules metric data specifies checks against one or more thresholds for identifying normal/abnormal values in patient data, and wherein the critical fields data specifies critical fields in the patient data and medical device characteristics for evaluating the rules metric data” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea. 
“automatically” and “by the field orchestrator engine” further defines an additional element that was insufficient to provide a practical application and/or significantly more. The claim with this further defining limitation still corresponds to generally linking the abstract idea to a particular technological environment or field of use.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 4, 
Claim 4 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 4 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“wherein…selecting a population segment further comprises: analyzing…the one or more patient population data subsets at least by matching portions of the patient population data set to one or more of the compliance rules to identify adverse event specific cases and population counts; and determining…based on the identified adverse event specific cases and population counts, a statistically significant population segment required for specific adverse event cases based on the rules metric data for the critical fields” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea. 
“automatically”, “by the rules and fields analysis engine of the automated MDRRA engine” and “by the rules and fields analysis engine” further defines an additional element that was insufficient to provide a practical application and/or significantly more. The claim with this further defining limitation still corresponds to generally linking the abstract idea to a particular technological environment or field of use.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 5, 
Claim 5 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 5 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“further comprising: selecting, by the rules and fields analysis engine, a subset of the critical fields and corresponding patient data fields in the patient data for an original medical device study; and generating, by the eCRF generation engine, the eCRF based on the subset of critical fields and corresponding patient data fields” introduces additional elements that is insufficient to provide a practical application or significantly more:
Step 2A Prong 2: In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
add insignificant extra-solution activity to the abstract idea, see MPEP 2106.05(g), such as: 
“further comprising: selecting, by the rules and fields analysis engine, a subset of the critical fields and corresponding patient data fields in the patient data for an original medical device study; and generating, by the eCRF generation engine, the eCRF based on the subset of critical fields and corresponding patient data fields” which corresponds to mere data gathering and/or output. 
Step 2B: As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields such as:
computer functions that have been identified by the courts as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity, see MPEP 2106.05(d)(II), such as: 
“further comprising: selecting, by the rules and fields analysis engine, a subset of the critical fields and corresponding patient data fields in the patient data for an original medical device study; and generating, by the eCRF generation engine, the eCRF based on the subset of critical fields and corresponding patient data fields” which corresponds to storing and retrieving information in memory.  
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 7, 
Claim 7 depends from claim 6 and inherits all the limitations of the claim from which it depends. Claim 7 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“wherein selecting a population segment comprises selecting a population segment in which statistically significant field criteria is within a specified manufacturer risk tolerance threshold, based on at least one of sampling size, standard deviation, significance level” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea. 
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 8, 
Claim 8 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 8 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“wherein…determining…based on the critical fields, one or more patient population data subsets for a plurality of patients from a patient population data set comprises: matching one or more of the critical fields to portions of patient population data in the patient population data set; and performing a statistical analysis of the patient population data, in the patient population data set, to determine one or more patient population data subsets meeting one or more criteria specifying statistically significant subsets” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea. 
“automatically” and “by a rules and fields analysis engine of the automated MDRRA engine” further defines an additional element that was insufficient to provide a practical application and/or significantly more. The claim with this further defining limitation still corresponds to generally linking the abstract idea to a particular technological environment or field of use.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 9, 
Claim 9 depends from claim 8 and inherits all the limitations of the claim from which it depends. Claim 9 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“wherein…selecting…a population segment from the one or more patient population data sets to populate the eCRF study build comprises generating a union of the one or more patient population data subsets” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea. 
“automatically” and “by the rules and fields analysis engine of the automated MDRRA engine” further defines an additional element that was insufficient to provide a practical application and/or significantly more. The claim with this further defining limitation still corresponds to generally linking the abstract idea to a particular technological environment or field of use.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 10, 
Claim 10 depends from claim 8 and inherits all the limitations of the claim from which it depends. Claim 10 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“wherein the matching is performed for portions of the patient population data set corresponding to a specified injury type” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea. 
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 11, 
Step 1: The claim recites subject matter within a statutory category as a manufacture.
Step 2A Prong 1: The claim recites subject matter that is directed to an abstract idea, law of nature, or natural phenomenon with the steps of receive compliance rules for a medical device, wherein the compliance rules specify parameters for medical device efficacy, receive at least one data dictionary for a patient data source and medical device characteristics data for the medical device, determine based on the compliance rules and the at least one data dictionary, critical fields of patient data and medical device characteristics data for demonstrating medical device efficacy in accordance with the compliance rules, determine based on the critical fields, one or more patient population data subsets for a plurality of patients from a patient population data set, and select a population segment from the one or more patient population data sets to populate an electronic case report form (eCRF) study build, wherein selecting the population segment comprises determining, for a specific adverse event type, the population segment based on at least one threshold for population segments per compliance rule and critical field. These steps, as drafted, under the broadest reasonable interpretation are directed to:
certain methods of organizing human activity (e.g., fundamental economic principles or practices including: hedging; insurance; mitigating risk; etc., commercial or legal interactions including: agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations; etc., managing personal behavior or relationships or interactions between people including: social activities; teaching; following rules or instructions; etc.) but for recitation of generic computer components. That is, other than reciting steps as performed by the generic computer components, nothing in the claim element precludes the step from being directed to certain methods of organizing human activity.  For example, but for the additional element(s) of “A computer program product comprising a computer readable storage medium having a computer readable program stored therein, wherein the computer readable program, when executed on a computing device, causes the computing device to implement an automated medical device regulation risk analysis (MDRRA) engine”, “by the automated MDRRA engine”, “automatically”, “by a field orchestration engine of the automated MDRRA engine”, “by a rules and fields analysis engine of the automated MDRRA engine”, “by the rules and fields analysis engine of the automated MDRRA engine” and “automatically populate, by an eCRF generation engine of the automated MDRRA engine, fields of the eCRF with data from the population data sets corresponding to the selected population segment”, a computer program product comprising a computer readable storage medium having a computer readable program stored therein, wherein the computer readable program, when executed on a computing device, causes the computing device to implement an automated medical device regulation risk analysis (MDRRA) engine, and to: receive, by the automated MDRRA engine, compliance rules for a medical device, wherein the compliance rules specify parameters for medical device efficacy; receive, by the automated MDRRA engine, at least one data dictionary for a patient data source and medical device characteristics data for the medical device; automatically determine, by a field orchestration engine of the automated MDRRA engine, based on the compliance rules and the at least one data dictionary, critical fields of patient data and medical device characteristics data for demonstrating medical device efficacy in accordance with the compliance rules; automatically determine, by a rules and fields analysis engine of the automated MDRRA engine, based on the critical fields, one or more patient population data subsets for a plurality of patients from a patient population data set; automatically select, by the rules and fields analysis engine of the automated MDRRA engine, a population segment from the one or more patient population data sets to populate an electronic case report form (eCRF) study build; and automatically populate, by an eCRF generation engine of the automated MDRRA engine, fields of the eCRF with data from the population data sets corresponding to the selected population segment, wherein selecting the population segment comprises determining, for a specific adverse event type, the population segment based on at least one threshold for population segments per compliance rule and critical field in the context of this claim encompasses a certain method of organizing human activity, namely mitigating risk. If a claim limitation, under its broadest reasonable interpretation, covers at least the recited methods of organizing human activity above, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. See MPEP 2106.04(a).
Step 2A Prong 2: The claim does not recite additional elements that integrate the judicial exception into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
add insignificant extra-solution activity to the abstract idea, see MPEP 2106.05(g), such as: 
“automatically populate, by an eCRF generation engine of the automated MDRRA engine, fields of the eCRF with data from the population data sets corresponding to the selected population segment” which corresponds to mere data gathering and/or output. 
generally link the abstract idea to a particular technological environment or field of use, see MPEP 2106.05(h), such as “A computer program product comprising a computer readable storage medium having a computer readable program stored therein, wherein the computer readable program, when executed on a computing device, causes the computing device to implement an automated medical device regulation risk analysis (MDRRA) engine”, “by the automated MDRRA engine”, “automatically”, “by a field orchestration engine of the automated MDRRA engine”, “by a rules and fields analysis engine of the automated MDRRA engine”, and “by the rules and fields analysis engine of the automated MDRRA engine”. 
Step 2B: The claim does not recite additional elements that amount to significantly more than the judicial exception. 
As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields such as:
computer functions that have been identified by the courts as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity, see MPEP 2106.05(d)(II), such as: 
 “automatically populate, by an eCRF generation engine of the automated MDRRA engine, fields of the eCRF with data from the population data sets corresponding to the selected population segment” which corresponds to storing and retrieving information in memory. 
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields. 
As per claim 12, 
Claim 12 is substantially similar to claim 2. Accordingly, claim 12 is rejected for the same reasons as claim 2. 
As per claim 13, 
Claim 13 is substantially similar to claim 3. Accordingly, claim 13 is rejected for the same reasons as claim 3.
As per claim 14, 
Claim 14 is substantially similar to claim 4. Accordingly, claim 14 is rejected for the same reasons as claim 4.
As per claim 15, 
Claim 15 is substantially similar to claim 5. Accordingly, claim 15 is rejected for the same reasons as claim 5.
As per claim 17, 
Claim 17 is substantially similar to claim 7. Accordingly, claim 17 is rejected for the same reasons as claim 7.
As per claim 18, 
Claim 18 is substantially similar to claim 8. Accordingly, claim 18 is rejected for the same reasons as claim 8.
As per claim 19, 
Claim 19 is substantially similar to claim 9. Accordingly, claim 19 is rejected for the same reasons as claim 9.
As per claim 20, 
Step 1: The claim recites subject matter within a statutory category as a machine.
Step 2A Prong 1: The claim recites subject matter that is directed to an abstract idea, law of nature, or natural phenomenon with the steps of receive compliance rules for a medical device, wherein the compliance rules specify parameters for medical device efficacy, receive at least one data dictionary for a patient data source and medical device characteristics data for the medical device, determine based on the compliance rules and the at least one data dictionary, critical fields of patient data and medical device characteristics data for demonstrating medical device efficacy in accordance with the compliance rules, determine based on the critical fields, one or more patient population data subsets for a plurality of patients from a patient population data set, and select a population segment from the one or more patient population data sets to populate an electronic case report form (eCRF) study build, wherein selecting the population segment comprises determining, for a specific adverse event type, the population segment based on at least one threshold for population segments per compliance rule and critical field. 
These steps, as drafted, under the broadest reasonable interpretation are directed to:
certain methods of organizing human activity (e.g., fundamental economic principles or practices including: hedging; insurance; mitigating risk; etc., commercial or legal interactions including: agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations; etc., managing personal behavior or relationships or interactions between people including: social activities; teaching; following rules or instructions; etc.) but for recitation of generic computer components. That is, other than reciting steps as performed by the generic computer components, nothing in the claim element precludes the step from being directed to certain methods of organizing human activity.  For example, but for the additional element(s) of “a processor”, “a memory coupled to the processor, wherein the memory comprises instructions which, when executed by the processor, cause the processor to implement an automated medical device regulation risk analysis (MDRRA) engine”, “by the automated MDRRA engine”, “automatically”, “by a field orchestration engine of the automated MDRRA engine”, “by a rules and fields analysis engine of the automated MDRRA engine”, “by the rules and fields analysis engine of the automated MDRRA engine” and “automatically populate, by an eCRF generation engine of the automated MDRRA engine, fields of the eCRF with data from the population data sets corresponding to the selected population segment” a processor; and a memory coupled to the processor, wherein the memory comprises instructions which, when executed by the processor, cause the processor to implement an automated medical device regulation risk analysis (MDRRA) engine, and to: receive, by the automated MDRRA engine, compliance rules for a medical device, wherein the compliance rules specify parameters for medical device efficacy; receive, by the automated MDRRA engine, at least one data dictionary for a patient data source and medical device characteristics data for the medical device; automatically determine, by a field orchestration engine of the automated MDRRA engine, based on the compliance rules and the at least one data dictionary, critical fields of patient data and medical device characteristics data for demonstrating medical device efficacy in accordance with the compliance rules; automatically determine, by a rules and fields analysis engine of the automated MDRRA engine, based on the critical fields, one or more patient population data subsets for a plurality of patients from a patient population data set; automatically select, by the rules and fields analysis engine of the automated MDRRA engine, a population segment from the one or more patient population data sets to populate an electronic case report form (eCRF) study build; and automatically populate, by an eCRF generation engine of the automated MDRRA engine, fields of the eCRF with data from the population data sets corresponding to the selected population segment, wherein selecting the population segment comprises determining, for a specific adverse event type, the population segment based on at least one threshold for population segments per compliance rule and critical field in the context of this claim encompasses a certain method of organizing human activity, namely mitigating risk. If a claim limitation, under its broadest reasonable interpretation, covers at least the recited methods of organizing human activity above, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. See MPEP 2106.04(a).
Step 2A Prong 2: The claim does not recite additional elements that integrate the judicial exception into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
add insignificant extra-solution activity to the abstract idea, see MPEP 2106.05(g), such as: 
“automatically populate, by an eCRF generation engine of the automated MDRRA engine, fields of the eCRF with data from the population data sets corresponding to the selected population segment” which corresponds to mere data gathering and/or output. 
generally link the abstract idea to a particular technological environment or field of use, see MPEP 2106.05(h), such as “a processor”, “a memory coupled to the processor, wherein the memory comprises instructions which, when executed by the processor, cause the processor to implement an automated medical device regulation risk analysis (MDRRA) engine”, “by the automated MDRRA engine”, “automatically”, “by a field orchestration engine of the automated MDRRA engine”, “by a rules and fields analysis engine of the automated MDRRA engine”, and “by the rules and fields analysis engine of the automated MDRRA engine”. 
Step 2B: The claim does not recite additional elements that amount to significantly more than the judicial exception. 
As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields such as:
computer functions that have been identified by the courts as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity, see MPEP 2106.05(d)(II), such as: 
“automatically populate, by an eCRF generation engine of the automated MDRRA engine, fields of the eCRF with data from the population data sets corresponding to the selected population segment” which corresponds to storing and retrieving information in memory. 
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields. 

Response to Arguments
Applicant's arguments filed February 04, 2022 have been fully considered.
Applicant’s arguments pertaining to rejections made under 35 U.S.C. 112 are persuasive. The applicant made the necessary corrections to obviate the rejection. Accordingly, these rejections are removed.
Applicant’s arguments pertaining to rejections made under 35 U.S.C 101 are not persuasive. 
The applicant argues that the specification provides for a specific improved computing system that is specifically concerned with automating the simulation of case studies for complying with new and/or updated medical device requirements as they are promulgated. This appears to be arguing for a practical application of the abstract idea through providing a technical solution to a technical problem. 
The examiner respectfully disagrees with this argument. The problem that the specification identifies does not outline a problem having to do with technology itself but rather with the ever-changing device requirements that are placed upon the technology. The examiner finds this situation to be a business problem with a generic technological solution presented by the claims and does not appear to improve technology but rather the business space that technology is operating in. 
The applicant further argues that they are not claiming the general concept of “mitigating risk” and are not claiming a mechanism that is, or can practically be, performed as human activity, let alone one of the certain methods of organizing human activity. The applicant supports this argument by stating that the words “risk” or “mitigation” or the general concept of risk mitigation is not present in the pending claims and that any potential realization of “risk mitigation” may be through a consequence of using the claimed invention and does not mean that the claimed invention itself is directed to that beneficial result. 
The examiner respectfully disagrees. The preamble of claim 1 specifically recites “medical device regulation risk analysis (MDRRA) engine” (emphasis added). This demonstrates that the claim itself deals with risk and manages it through the MDRRA engine. Further, all of the steps that the MDRRA engine is claimed to carry out can be done by a human in the effort to mitigate risk. For example, a human can receive compliance rules for a medical device, wherein the compliance rules specify parameters for medical device efficacy. A human can receive at least one data dictionary for a patient data source and medical device characteristics data for the medical device. Each of the steps that the examiner identified in the abstract idea are steps that a human person can perform in the process of mitigating risk and the examiner knows that the claims are directed to mitigating risk because the medical device regulation risk analysis engine’s purpose in the claims is to mitigate the risk of a user not being in compliance with the device they are using. 
The applicant further argues that the USPTO and the Federal Circuit have stated that only if the claim claims only the result, without a specific mechanism for achieving that result, can one determine that the claim is directed to that result without a practical application or significantly more. 
The examiner is confused as to what argument the applicant is making here. The applicant has alluded to a statement, policy or decision that the USPTO or Federal Circuit has made without providing any context as to where these statements come from. Taking the applicant’s words as written, this would mean that the only way a claim would be determined as abstract is if only a result of a process, without the process itself, were claimed. This is clearly not the case because several claim sets have been determined as abstract despite specific ways to achieve the result of the process. For example, BASCOM Global Internet v. AT&T Mobility, LLC, (827 F.3d 1341, 1345-46, 119 USPQ2d 1236, 1239 (Fed. Cir. 2016)), primarily dealt with filtering content retrieved from an Internet computer network. The court found that despite the specifics of how the filtering was achieved, the claims were found to be directed to an abstract idea. See MPEP 2106.04(a)(2)(II)(C). 
The applicant further argues that the characterization of the claims as organizing human activity is apparently a hindsight characterization of the claimed invention, envisioning a scenario where a human being could perform the claimed operations, which is contrary to what the applicant has disclosed. The applicant alleges that no reasoning was provided as to why abstract idea was characterized as organizing human activity. The applicant asserts that the language the examiner used to craft the abstract idea has nothing to do with risk mitigation. 
The examiner respectfully disagrees with this argument. The examiner has not relied on any sort of “hindsight characterization” to establish what abstract idea the claim is reciting. The use of any sort of hindsight has no bearing as to how the pending claims related to patent eligibility. As the examiner has shown above, all of the steps in the abstract idea recited by the claim can be done by a human person. The applicant’s disclosure may have particular intentions by which a human’s involvement may be impractical, but these intentions in the disclosure does not narrow what the metes and bounds of the claim language actually is. Also shown by the examiner above, these steps recited by the independent claims are fundamentally used to mitigate the risk one incurs by not having a medical device in compliance. 
The applicant further argues that the examiner has characterized the additional elements as generally linking the abstract idea to a particular technological environment or merely data gathering and/or output with no rationale. The applicant also asserts that the examiner does not consider these elements as an ordered combination. 
The examiner respectfully disagrees. The examiner has provided a full rationale as to what language corresponds to what consideration under Step 2A Prong 2. The elements classified as generally linking correspond to the technological environment that is conducting the abstract idea. These features have little effect of the claim beyond conducting a human behavior on technology. The elements classified as mere data gathering and/or output corresponds to the claims merely outputting a result of the analysis of previously gathered data. The examiner has clearly considered all of these elements as they related to each other and the recited abstract idea in an ordered combination. 
The applicant further argues that the examiner has not shown any evaluation of the specification and has not shown that one of ordinary skill in the art would not recognize that the claimed invention as providing an improvement. 
The examiner respectfully disagrees. The examiner has already demonstrated above that the improvement that the applicant is arguing for is an improvement to a business environment and not with any particular technology. One of ordinary skill in the art would have come to this same conclusion. The applicant has failed to provide any sort of citation or reasoning as to how the technology itself is improved. 
The applicant further argues that the examiner is in agreement that the claimed invention sets forth a technological improvement or improvement over prior art because of the indication of subject free of prior art.
The examiner respectfully disagrees. The examiner has never stated that because certain claims lack prior art, they are an improvement to it. One must not conflate legal analysis under 35 U.S.C. 103 and 35 U.S.C. 101 as they have very different requirements. Simply because an invention may be new or novel, it does not inherently mean that the invention is an improvement. Accordingly, the examiner is not in agreement that the claimed invention sets forth a technological improvement or improvement over prior art. 
The applicant’s remaining arguments are rendered moot due to the argumentation above. 
Applicant’s arguments pertaining to rejections made under 35 U.S.C. 103 are persuasive. The applicant has amended into the independent claims previously identified allowable subject matter. Accordingly, the pending claims contain subject matter free of prior art and the rejection is hereby withdrawn.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD A NEWTON whose telephone number is (313)446-6604. The examiner can normally be reached M-F 8:00AM-3:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICTORIA AUGUSTINE can be reached on (313)446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.A.N./Examiner, Art Unit 3686                                                                                                                                                                                                        
/JOHN P GO/Primary Examiner, Art Unit 3686